                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________
                                        :
SHANISHA YOUNG and ATIBA                :
KENYATTA, Individually and on behalf of :
their daughter Z.K., a minor            :       CIVIL ACTION
                                        :
                       Plaintiffs,      :
           v.                           :       18-2803
                                        :
TEMPLE UNIVERSITY HOSPITAL, ET :
AL.                                     :
                                        :
                       Defendants.      :
______________________________________:


Goldberg, J.                                                                   January 3, 2019

                                       MEMORANDUM

        Currently pending before me is the Motion to Remand filed by Plaintiffs Shanisha Young

and Atiba Kenyatta, individually and on behalf of their daughter Z.K., a minor. For the following

reasons, the Motion will be granted and the case will be remanded to the Court of Common Pleas

for Philadelphia County.

   I.      FACTUAL BACKGROUND

        According to the facts set forth in the Complaint, Plaintiff Young was admitted to Temple

University Hospital (“Temple”) on the morning of February 27, 2016, for the birth of her child.

The attending physician was Dr. Shweta Shrivatsa, and the residents from Temple assisting with

the delivery were Dr. Scott Jordan and Dr. Erin Cavanaugh. The Complaint alleges that the doctors

improperly diagnosed Plaintiff’s condition and delayed delivery of the baby, resulting in severe

brain damage to the child and scarring on Plaintiff’s bladder.
         Plaintiffs filed a Writ of Summons in the Court of Common Pleas in Philadelphia on

February 26, 2018, and filed their Complaint on May 31, 2018. The Complaint alleges counts of

negligence against Defendants Temple, Dr. Shrivatsa, and Drs. Jordan and Cavanaugh; corporate

negligence against Temple; and negligent infliction of emotional distress against all Defendants.

         On July 2, 2018, Temple removed the case to this Court, based on an assertion that Dr.

Shrivatsa was a federal employee and is therefore subject to federal jurisdiction. Although the

Attorney General had yet to deem Dr. Shrivatsa a federal employee, Temple averred that she was

a Public Health Service (“PHS”) employee of a federally-funded health clinic—Delaware Valley

Community Health, Inc. (“DVCH”)—which was subject to a shared coverage agreement with

Temple, and that she was acting in the scope of her employment at the time of the delivery. Temple

and the other doctors brought cross-claims against the United States and Dr. Shrivatsa for

contribution and indemnity.

         On August 3, 2018, Plaintiffs filed this motion to remand, alleging that Defendants had

insufficiently proven that Dr. Shrivatsa was a federal employee. Thereafter, on August 15, 2018,

the United States certified that Dr. Shrivatsa was a federal employee of the PHS pursuant to the

Federally Supported Health Centers Assistance Act (“FSHCAA”), 42 U.S.C. § 233(g), and that

she was acting within the scope of her employment at the time of the allegations.

   II.      STANDARD OF REVIEW

         Under 28 U.S.C. § 1441(a), a defendant may remove a civil action filed in a state court if

the federal court would have had original jurisdiction over the action. 28 U.S.C. § 1441(a). A

defendant seeking removal of an action must file a petition for removal with the district court

within thirty days of a plaintiff’s service of the complaint upon the defendant. 28 U.S.C. § 1446(b).




                                                 2
The defendants bear the burden of establishing that removal jurisdiction is proper. Boyer v. Snap-

On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990).

          Once an action is removed, a plaintiff may challenge removal by moving to remand the

case back to state court. 28 U.S.C. § 1447(c). Remand to the state court is appropriate for

“(1) lack of district court subject matter jurisdiction or (2) a defect in the removal procedure.” PAS

v. Travelers Ins. Co., 7 F.3d 349, 352 (3d Cir. 1993). Remand is mandatory and can occur at any

time during the litigation if the court determines that it lacks subject matter jurisdiction. 28 U.S.C.

§ 1447(c). “The defendant’s right to remove is to be determined according to the plaintiffs’

pleading at the time of the petition for removal, and it is the defendant’s burden to show the

existence of federal jurisdiction.” Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir.

1985). Because proceeding in a case without valid subject matter jurisdiction would make any

decree in the case void, removal statutes are strictly construed and all doubts are resolved in favor

of remand. Id.

   III.      DISCUSSION

          As set forth above, Defendant Temple University Hospital’s basis for removal to federal

court was the FSHCAA, 42 U.S.C. § 233(a). That statute provides that the exclusive remedy for

the medical malpractice of employees or contractors of the Public Health Service is the remedy

provided against the United States under the Federal Tort Claims Act (“FTCA”). 42 U.S.C.

§ 233(a); Allen v. Christenberry, 327 F.3d 1290 (11th Cir. 2003).

          For an employee (in this case, a doctor), to be covered under the FTCA, the employee must

be “deemed” an employee of the PHS. 42 U.S.C. § 233(g)(1)A). Section 233 sets forth this

procedure:

                 Upon a certification by the Attorney General that the defendant was
                 acting in the scope of his employment at the time of the incident out

                                                  3
               of which the suit arose, any such civil action or proceeding
               commenced in a State court shall be removed without bond at any
               time before trial by the Attorney General to the district court of the
               United States of the district and division embracing the place
               wherein it is pending. . . .

42 U.S.C. § 233(c). Following the United States’ certification and removal to federal court, as

outlined above, the United States may move the court to dismiss the employee from the case and

substitute the United States in his/her place. See Bilyeu v. Phoenixville Hosp. Co., No. 17-1456,

2017 WL 2572515, at *2 (E.D. Pa. June 14, 2017). Alternatively, if the Attorney General fails to

appear in state court within fifteen days of being notified of the suit, and therefore does not provide

the necessary certification, the employee may nonetheless remove the action to federal court. 42

U.S.C. § 233(l)(2).

       The procedure outlined above was not followed in this case. Temple, not the United States,

removed the case to federal court, and did so before the United States certified that Dr. Shrivatsa

was a federal employee and was acting in the scope of her employment at the time of the incident

in question. Thus, at the time of removal, there was no federal jurisdiction. Although the United

States has now provided that certification, Temple filed its petition for removal on July 2, 2018,

over one month prior to the certification from the United States.

       The Eleventh Circuit faced a similar situation in Allen v. Christenberry, supra. There, in a

medical malpractice action originally filed in state court, the physician defendants removed the

case to federal district court on grounds that they were federal employees under the FSHCAA.

Allen, 327 F.3d at 1293. The removal was filed after the Secretary of the United States Department

of Health and Human Services informed the defendants that they were not going to be deemed

employees of PHS. Id. After the district court denied a motion to remand, the Eleventh Circuit

reversed on grounds that neither of the two circumstances in § 233(l) that authorize removal had



                                                  4
occurred: the Attorney General did not certify that the defendants were federal employees acting

within the scope of their employment at the time of the incident, nor did the Attorney General fail

to make an appearance in state court within fifteen days of being notified, which would have

allowed the employees to remove themselves. Id. at 1295. The court held that, “in the FSHCAA,

Congress left the determination of the defendants’ employment status to the Secretary of HHS and

predicated removal upon either an affirmative deeming by the Secretary or the Attorney General’s

failure to appear and advise the court within a prescribed period of time. Neither occurred in this

case, and we may not rewrite the statute.” Id. at 1296 (citing 42 U.S.C. § 233(g)–(h), (l)) (internal

citations omitted).

       I find the Eleventh Circuit’s analysis persuasive and applicable to the facts before me. At

the time of removal, the United States had not yet deemed Dr. Shrivatsa a federal employee acting

within the scope of her employment during the relevant time period, nor had Dr. Shrivatsa herself

removed the case to federal court after a failure by the Attorney General to make an appearance in

the case within fifteen days of the filing in state court. Instead, it was Temple that prematurely

removed the case based on a belief that Dr. Shrivatsa had federal employee status. But the statute

does not bestow this authority upon a third-party—only the United States and the employee have

the statutory authority to remove pursuant to § 233. Accordingly, removal to federal court was

improper.

       While I recognize that jurisdiction in this case may ultimately be proper, I must apply the

controlling statute, which dictates that the removal by Temple University Hospital deprived the

court of subject matter jurisdiction. Moreover, because no federal subject matter jurisdiction

existed based on the facts alleged in Plaintiffs’ Complaint, this removal defect at issue is

jurisdictional and thus not waivable. The Third Circuit has held that “[a]n irregularity in removal



                                                 5
of a case to federal court is to be considered ‘jurisdictional’ . . . if the case could not initially have

been filed in federal court.” Abulkhair v. Liberty Mut. Ins. Co., 379 F. App’x 130, 132 (3d Cir.

2010) (quoting Korea Exchange Bank v. Trackwise Sales Corp., 66 F.3d 46, 50 (3d Cir.1995)).

“The rule is well-settled that although removal proceedings are in the nature of process, and thus

defects in the removal procedure are waivable, an absolute nonwaivable requirement is that federal

subject matter jurisdiction to adjudicate the dispute exists.” Allbritton Commc’ns Co. v. N.L.R.B.,

766 F.2d 812, 820 (3d Cir. 1985). “[A] defect in subject matter jurisdiction can never be deemed

harmless error, and perhaps time lost now will later spare the party that ultimately prevails the pain

and annoyance of collateral attacks on the final judgment.” Abels, 770 F.2d at 34.

        Accordingly, I will remand the case back to state court for further proceedings consistent

with this opinion.




                                                    6
